 In the Matter of NORTH WHITTIER HEIGHTS CITRUS ASSOCIATIONandPRODUCE DRIVERS & EMPLOYEES UNION, LOCAL No. 630, AFLIn the Matter Of UPLANDS CITRUS ASSOCIATIONandPRODUCE DRIVERS& EMPLOYEES UNION, LOCAL No. 630, AFLIn the Matter of DATNIEREL-ALLISON COMPANY, AzuSA AVENUE PLANTandPRODUCE DRIVERS & EMPLOYEES UNION, LOCAL No. 630, AFLCases Nos. 21-R-2943, 2111-R-f2944, and t31-R-,2961, respectively.-Decided August 9, 1945Mr. Ivan G. McDaniel,byMr. William R. James,of Los Angeles,Calif., for the Companies;Mr. C. P. BlattforWhittier;Mr. C. H.Larsonfor Uplands; andMr. J. B. Hightowerfor Damerel.Messrs. Kenneth WestonandCharles A. Neal,both of Los Angeles,Calif., for the A. F. L.Messrs. Sanford Goldner, Dave Forbes,andLorena Jump,of Red-lands, Calif., for the C. I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon three separate petitions duly filed by Produce Drivers & Em-ployees Union, Local No. 630, AFL, herein called the A. F. L., allegingthat questions affecting commerce had arisen concerning the represen-tation of employees of North Whittier Heights Citrus Association,Puente, California, herein calledWhittier; Uplands Citrus Associa-tion, Uplands, California, herein called Uplands; and Damerel-AllisonCompany (Azusa Avenue Plant), Covina, California, herein calledDamerel, collectively referred to herein as the Companies, the Na-tional Labor Relations Board consolidated the cases by an order datedJuly 11, 1945, and provided for an appropriate hearing upon due no-tice beforeWilliam T. Whitsett, Trial Examiner. Said hearing washeld at Los Angeles, California, on July 18, 1945.The Companies,the A. F. L., and Citrus Workers Organizing Committee, Food, To-bacco,Agricultural and AlliedWorkers of America, CIO, herein.63 N. L.R. B., No. 36240 NORTH WHITTIER HEIGHTS CITRUS ASSOCIATION241called the C. I. 0., appeared,' participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefs.with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANIESNorthWhittierHeights Citrus Association,a cooperative member-ship association operating under the California Agricultural Code, isengaged in packing, selling,and shipping citrus fruits.During 1943-1944,Whittier sold and shipped to purchasers located outside the Stateof California 217 carloads of lemons,valued in excess of $350,000, and619 carloads of oranges,valued in excess of $1,000,000.During the1944-1945 season to date,Whittiersold and shipped to purchasers-located outside the State of California 26 carloads of grapefruit,valuedin excess of $40,000, and 31 carloads of oranges,valued at more than$40,000.Uplands Citrus Association,a cooperative membership associationoperating under the CaliforniaAgriculturalCode, is engaged in pack-ing, selling,and shipping citrus fruits.During the year 1944, up-lands sold and shipped to purchasers located outside the State of Cali-fornia 828 carloads of oranges,valued in excess of $1,500,000.Damerel-Allison Company, a copartnership operating raider theCalifornia Agricultural Code, is engaged in the packing,selling, andshipping of citrus fruits.During 1944-1945, to date,the Companyhas sold and shipped to purchasers located outside the State of Cali-fornia 349 carloads of citrus fruits, valued in excess of $700,000.Each of the Companies admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDProduce Drivers & Employees Union, Local No. 630, affiliated withthe American Federation of Labor, and Citrus Workers OrganizingCommittee, Food, Tobacco, Agricultural and Allied Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, are labororganizations admitting to membership employees of the Company.1The Trial Examiner granted theC. I. 0 's motionto interveneiit this consolidated;proceeding despite objectionsby the A. F. L.and the Companies. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONEach of the Companies refused to recognize either of the labor or-ganizations herein as the representative of certain of its employees inthe absence of certification by the Board.Statements of a Field Examiner for the Board, introduced into evi-dence at the hearing, indicate that the A. F. L. represents a substantialnumber of employees in the units hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of each of the Companies within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSSubstantially in accordance with the agreement of the parties, wefind the following appropriate for the purposes' of collective bargain-ing within the meaning of Section 9 (b) of the Act.1.All packers, graders, sorters, washers, lidders, car loaders, truck-ers, and general floor help of Whittier, excluding all clericals (exceptcheckers) and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.2.All packers, graders, sorters, washers, lidders, car loaders, truck-ers, and general floor help of Uplands, excludilig all clericals (exceptcheckers), and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.3.All production and maintenance employees and ice house em-ployees of Damerel at its Azusa Avenue Plant, excluding office andclerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.V. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.2 The FieldExaminer's reportsindicate the following :ApproximateNumber ofNumberof DesignationsCompany :Employeesen unitSubmittedby A. F. L.Whittier---------------------------------9553Uplands---------------------------------9053Damerel---------------------------------3021His reports indicate that, although requested to do so, the C. I. O. submitted no evidenceof its interest among the employees of the Companies.However, at the hearing, evidencewas adduced indicating that the Companies will engage transitory employees and that theC. I. O. has some interest among such workers. NORTH WHITTIER HEIGHTS CITRUS ASSOCIATION243The A. F. L. contends that Mexican Nationals employed by theCompanies and engaged in classifications included within the appro-priate units should not be permitted to participate in the elections;the C. I. O. contends to the contrary; and the Companies take noposition with respect to their eligibility.In accordance with our priordetermination with respect to this issue, we shall permit such employeesto participate in the elections hereinafter directed.3The Companies and the A. F. L. contend that the elections shouldbe held at the present time; the C. I. O. contends, that the electionsshould be postponed until March 1946, arguing that the Companies'personnel peak will be reached at that time.The record indicates,however, that the Companies are presently operating with more thanhalf the number of employees who will be engaged during the peak ofthe current packing season 4Accordingly, we find no merit in theC. I. O.'s contention.The Companies and the A. F. L. contend that only those employeeswho were engaged by the Companies at the time of the filing of thevarious petitions herein and have been so engaged continuously sincethen should be eligible to participate in the elections.So to limiteligibility would not, in our opinion, permit a proper expression ofchoice by the Companies' employees.Accordingly, we shall adhereto our customary practice and direct that the employees of the Com-panies eligible to vote in the elections shall be those in the appropriateunits who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.r,DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with North WhittierHeights Citrus Association, Puente, California; Uplands Citrus As-sociation,Uplands,California;andDamerel-AllisonCompany8SeeMatter of Allen and Sandilands Packing Company, et al ,59 N. L R. B. 724.4 The record indicates that, within the next 60 days, Whittier expects an increase inpersonnel of approximately 15 percent, Uplands expects no increase, and Damerel expectsa 33-percent increase."The Companies and the A. F. L. object to the participation by the C. I. 0. in the elec-tions hereinafter directed since no evidence of interest among the Companies' employeeswas submitted by that organization.However, since we are conducting elections amongthe employees in the units claimed by the C. I 0. to be appropriate, and since the recordindicates the possible employment by the Companies of transitory workers among whomthe C. I 0. has substantial membership, we shall accord it a place upon the ballot. Butcf.Matter of Arena-NortonCo., 62 N L. R. B., No. 133.662514-46-vol. 63-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Azusa Avenue Plant), Covina, California, elections by secret ballotshall be conducted as early as possible, -but not later than thirty (30),days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine whether they desire to be represented byProduce Drivers & Employees Union, Local No. 630, affiliated with theAmerican Federation of Labor, or by Citrus Workers OrganizingCommittee, Food, Tobacco, Agricultural and AlliedWorkers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.